[Cite as State ex rel. Moss v. Sezon, 2019-Ohio-1599.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                     ASHTABULA COUNTY, OHIO


 STATE OF OHIO ex rel. DAVID V. MOSS,                    :   PER CURIAM OPINION

                   Relator,                              :
                                                             CASE NO. 2018-A-0099
          - vs -                                         :

 MARIANNE SEZON, JUDGE,                                  :

                   Respondent.                           :


 Original Action for Writ of Procedendo

 Judgment: Petition dismissed.


 David Moss, pro se, A684-335, Lake Erie Correctional Institution, P.O. Box 8000, 501
 Thompson Road, Conneaut, Ohio 44030 (Relator).

 Nicholas Iarooci, Ashtabula County Prosecutor, and Shelly Pratt, Assistant Prosecutor
 Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, Ohio 44047-1092.
 (For Respondent).


PER CURIAM.

        {¶1}       Relator, David V. Moss, petitions for a writ of procedendo compelling

Respondent, Judge Marianne Sezon, to rule on his motion for additional jail-time credit.

In her motion to dismiss, Respondent asserts, and Relator does not contest, that

judgment on the jail-time credit motion has been rendered.

        {¶2}       Accordingly, this action is moot. State ex rel. Davies v. Schroeder, 11th

Dist. Ashtabula No. 2013-A-0059, 2014-Ohio-973, ¶8. Relator’s petition is dismissed.


CYNTHIA WESTCOTT RICE, J., THOMAS R. WRIGHT, P.J., MARY JANE TRAPP, J.,
concur.